Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 1 of 32

1N THE UNITED STATES BANKRUPTCY coURT " ‘?"”"§
FoR THE wEsTERN DISTRICT oF oKLAHoMA ~ ‘ ~ ' ~`

 

 

inre: ALEXANDER LoUis BEDNAR, Case Number: 15-11916TRC §121';.“‘£ 23 13 3= 1#3
Chapter7 _ __ ,-L,
Debtor. , "~ y 1 »f
AlexanderL. Bednar Adv. Pr<>c. N0:18501096
Plaimiff
V

Franklin American Mortgage Company
F ederal National Mortgage Association
Oklahoma County Sheriff

Defendants

And
Alexander Bednar
v

RCB Bank

REQUEST FOR EXPEDITED HEARING AND SHORTENED RESPONSE TIME REGARDING
INJUNCTION PENDING HEARING ON THE MERITS

Alexander Bednar, Debtor in the above-captioned proceeding, hereby requests an expedited
hearing on or before November 4, 2018, regarding a request to halt ongoing actions by Defendants to
knowingly frustrate the mediation settlement between RCB and Debtor and Orders of this Court to
mediate in adversarial proceeding l5-l248. In support, Debtor/Petitioner incorporates by reference and
attaches a motion to re-open the adversarial proceeding 15-1248, to enforce the confidential settlement

JURISDICTION

lNFRlNGEMENT OF AN ADVERSARIAL PROCEEDING’S MEDIATION AGREEMENT AND
ENFORCEMENT OF THE AGREEMENT IS ITSELF A CORE PROCEEDING

Like all courts, the Bankruptcy Court "plainly ha[s] jurisdiction to interpret and enforce its own
prior orders." Travelers Indem. Co. v. Bailey, 557 U.S. l37, l52 (2009). See also In re Williams, 256 B.R.
885, 892 (8th Cir. BAP 2001) ("It is well established that bankruptcy courts retain jurisdiction after a
case has been dismissed or closed to interpret or enforce previously entered orders."). Court orders,

including stipulated orders memorializing settlement agreements, are typically enforced through contempt

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 2 of 32

proceedings. Consumers Gas & Oil, Inc. v. Farmland Industries, Inc., 84 F.3d 367, 371 (10th Cir. 1996)
(settlement terms in a stipulated order are enforceable through contempt proceedings); In re Smith, 2012
WL 566246, at *7 (W.D. Tex. 2012) (when a settlement agreement is incorporated into a stipulated order,
it becomes a court decree that is enforceable through contempt proceedings).

Further, "the enforcement of orders resulting from core proceedings are themselves considered core
proceedings." Williams, 256 B.R. at 892. See also In re Skz`nner, 917 F.2d 444, 448 (10th Cir. 1990). As
such, this Court has full original jurisdiction to adjudicate the enforcement of the settlement agreement
Ordered by this Court, and to determine whether a creditor (such as defendant Franklin American
Mortgage) and a creditor/party (RCB state attorney who filed a false document in state court in April of
2018) have taken actions specifically to subjugate and frustrate the court-ordered settlement agreement.

At this time, your Debtor has been removed from the homestead, has been prevented from access to
his law practice in the home, and is at risk of forever losing the property and has not received any of the
benefits of the bargain from the mediation agreement reached by Judge Goodwin between the parties.

Debtor brings this Motion per the Court’s inherent powers to oversee its own orders, case law
cited, as well as 11 U.S.C. §§ 105(a) and 362(a), and Rule 9020, Fed.R.Bankr.P. Your Debtor states that
he has served all parties in this action at this time, and has prepared a proposed Order (attached) should
the Court choose to have a shortened response time and set a hearing on or before November 4, 2018.

CONCLUSION
Debtor previously asked for an emergency based on loss of property, that was denied by Judge Hall,
who perceived a potential collateral attack on a state court order. Since that Order, Defendant Fannie
Mae has agreed to extend Debtor’s ability to access the homestead periodically (short time periods) until
November 4, 2018. Debtor has drafted an entire new argument for this Court to consider, revolving
around Motion to re-open the adversarial proceeding and based on Defendants’ concerted efforts to
frustrate previous orders of this Court regarding mediation and settlement (attached). Debtor is seeking

an injunction during the case, as RCB has admitted it has not yet issued a valid, proper deed to Debtor in

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 3 of 32

satisfaction of the settlement agreement. See attached (Motion to reopen Aversarial Proceeding to
enforce settlement in support of expedited hearing).

This Court may act in equity and issue an injunction/restraining order until an evidentiary hearing
determines the extent of Defendants’ actions, if it perceives contempt of an order or violation thereof.
Moreover, a violation of court order is always subject to the clear original jurisdiction of the court to issue
appropriate injunctive relief as per law cited above. Your Debtor has separately argued that violation of
state law is occurring at the hands of the Defendants that is "an injury to the State and its citizens [,and a]
continuing violation is an irreparable injury for which injunctive relief is available." Indep. Sch, Dist. No.
9. V. Glass, 639 P.2d 1233, 1237 (Okla. 1982)(emphasis added); see Semke v. State ex rel. Okla. Motor
Vehicle Comm 'n, 465 P.2d 441,445 (Okla. 1970). Debtor and his daughter in being forced out of their
home without due process by armed sheriff, and possibly losing the only home she has known her entire
life, which possesses equity that could have benefitted all parties, including Franklin American Mortgage
and Fannie Mae.

Your Debtor respectfully requests an expedited hearing and an injunction pendent lite against
Defendants, prohibiting them from violating the tenets of the settlement agreement, and in order to
enforce it, and for a shortened response time by Defendants, prior to the requested hearing date.

Respectfully submitted,

§§//w
/s/ Alexan er Bednar

Alexander Bednar,

15721 Via Bella

Edmond, OK 73013

405 420 9030
Representing Debtor (self)

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 4 of 32

NOTICE AND OPPORTUNITY FOR HEARING

PLEASE NOTE THAT A REQUEST HAS BEEN MADE TO EXPEDITE YOUR
RESPONSE TIME, AND FOR A HEARING PRIOR TO THE NORMAL
STATUTORY RESPONSE TIME.

YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THIS DOCUMENT CAREFULLY
AND CONSULT YOUR ATTORNEY ABOUT YOUR RIGHTS AND THE EFFECT OF THIS
DOCUMENT. IF YOU DO NOT WANT THE COURT TO GRANT THE REQUESTED RELIEF,
OR YOU WISH TO HAVE YOUR VIEWS CONSIDERED, YOU MUST FILE A WRITTEN
RESPONSE OR OBJECTION TO THE REQUESTED RELIEF WITH THE CLERK OF THE
UNITED STATES BANKRUPTCY COUR'I` FOR THE WESTERN DISTRICT OF OKLAHOMA,
215 DEAN A. MCGEE AVENUE, OKLAHOMA CITY, OK 73102, NO LATER THAN 14
DAYS FROM THE DATE OF FILING OF THIS REQUEST FOR RELIEF, UNLESS ORDERED
SOONER BY SEPARATE ORDER. YOU SHOULD ALSO SERVE A FILE-STAMPED COPY OF
YOUR RESPONSE OR OBJECTION ON THE UNDERSIGNED MOVANT (AND OTHERS WHO
ARE REQUIRED TO BE SERVED) AND FILE A CERTIFICATE OF SERVICE WITH THE
COURT. IF NO RESPONSE OR OBJECTION lS TIMELY FILED, THE COURT MAY GRANT
THE REQUESTED RELIEF WITHOUT A HEARING OR FURTHER NOTICE.

THE 14 DAY PERIOD DESCRIBED ABOVE INCLUDES THE THREE (3) DAYS ALLOWED
FOR MAILING PROVIDED FOR lN BANKRUPTCY RU LE 9006 (F).

CERTIFICATE OF SERVICE

I, Alex Bednar, hereby certify that on the 23 day of October 18 a true and correct copy of the above and

foregoing instrument was mailed, with proper postage prepaid, to the following parties:

Oklahoma County DA Don Timberlake Franklin American Mortgage
c/o Rod Heggy, Esq PO BOX 18486 Corporation Company/Agent
320 Robert S Kerr Oklahoma City, OK 73154-0486 1833 S. Morgan Rd

OKC, OK 7 3102 Atty for Franklin American Mtg Oklahoma City OK 7 3128

Attomey for Okla. Co. Sheriff And Fannie Mae in State Court

F ederal National Mortgage Association
a/k/a Fannie Mae

3900 Wisconsin Ave

Washington DC 20016

/s/ Alexander Bednar
Alexander Bednar DEBTOR

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 5 of 32

 

 

 

IN THE UNITED sTATEs BANKRUPTCY CoURT g _, -.= ¢»~
FoR THE wEsTERN DISTRICT oF oKLAHoMA » ~ '
fn re: ALEXANDER LoUIs BEDNAR, ease Number; 15-11916 Tlg.p§ gm 23 p 3 112
Chapter 7
Debtor.
t il t
RCB ADv PRoC No 15-12518 ' ' 'W~"---------
Plaimiff
V

Alexander Bednar
Defendant

MOTION TO RE-OPEN ADVERSARIAL PROCEEDING TO ENFORCE
SETTLEMENT AGREEMENT

COMES NOW the Debtor in the above styled proceeding, and Defendant in the
adversarial proceeding, and incorporates by reference the Petition/Complaint in a recent
adversarial proceeding filed (18-01096), and requests re-opening the adversarial
proceeding with RCB Bank for enforcement of the mediated settlement reached between
the parties, which has been frustrated by the actions of RCB’s attorney in state case CJ-
2015-192, when he communicated with Franklin American Mortgage and filed a
premature “Disclaimer” (Exhibit 1), in Franklin American’s case against Debtor, in
violation of` the Mediation Agreement.l

On April 20, 2018, RCB’s state attorney Kyle Goodwin, in apparent
communications with Franklin American’s attorneys in violation of` the confidentiality
provisions of` the settlement agreement, surreptitiously filed Exhibit 1 in Franklin
American’s foreclosure case, without filing it in RCB’s state case, divulging through that

 

l RCB Bank had filed a case in state court (CJ-2015-192), and that case and the
adversarial proceeding in this case (15-1248) were both subject to the mediation
agreement reached between the parties, which was by its own terms to remain
confidential, and hence violated for mentioning The “Disclaimer” (Ex. 1) issued by
RCB attorney Kyle Goodwin (no relation to Judge Charles Goodwin who mediated this
bankruptcy matter) incorrectly indicates a) that a quitclaim deed was issued (as none Was
issued until July 31, 2018 and delivered on August l, 2018 to Debtor - and such was void
and flawed such that RCB counsel Scott Kirtley has agreed the past several days to re-
issue the deed), and b) that final settlement was reached in CJ-2015-192, which has not
occurred, as no valid deed has been tendered, as liens from that case (ie. Charles Alden)
remain to be avoided along with others, per the agreement, and as the sheriff sale
confirmation remains to be amended to properly indicate what Franklin American’s
mortgage was at the time of the confirmation of the sheriff sale (an amount that cannot be
more than requested in Franklin American’s petition in CJ-2016-5 004). See Ex. 2 (email
from Scott Kirtley, with professional courtesy offer to fix the problem created by Kyle
Goodwin).

f`i“/`mc//M e/f/* 1

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 6 of 32

pleading and otherwise the confidential settlement In such pleading, RCB, through
Goodwin, indicates that a quitclaim deed has been issued pursuant to settlement
agreement, RCB could not have disclaimed its interest prior to issuing a valid quitclaim
deed. No valid quitclaim deed has yet been tendered to Debtor pursuant to settlement, as
the one executed on July 31, 2018 is fatally flawed. See Exhibit 2 ~ offer by Scott
Kirtley to reissue a valid deed on behalf of RCB.

Kyle Goodwin/RCB knew that no deed had been issued by April 20, 2018, such
that the Disclaimer (Exhibit 1) is inaccurate, and was likely drafted and issued pursuant
to discussions between Kyle Goodwin and Franklin American’s attorneys in collusion to
somehow attempt to give Franklin American the ability to proceed in their foreclosure
case against Debtor without having to worry about RCB’s ownership interest.

RCB/Kyle Goodwin’s communications and pleading had the effect of
encouraging Franklin American Mortgage to falsely portray to state court judge Paul
Hesse, that RCB had given up its interest in the property and simultaneously deeded the
property. Prior to the July 31, 2018 deed (which is flawed because it bears a February
2018 date) being finalized and overnighted to Debtor as the adversarial proceeding was
being Ordered closed by Judge Cornish, RCB’s April 20, 2018 “Disclaimer” (Ex. 1)
provided Franklin American the onus to seek a Default Judgment that is wrought with
inaccuracy regarding the same “Disclaimer” cited by Franklin American in the Order of
Default it presented ex parte to state judge Paul Hesse.

HISTORY OF THE CASE AND IMPORTANCE OF MEDIATION

A mediation was ordered by this Court in early 2017 after RCB, in state court
action CJ-2015-192, had caused a sheriff sale to occur in July of 2016, while pending
motions to set aside (contesting) the sheriff sale were still pending, and to this date have
not been ruled upon. Franklin American Mortgage was (and still is) a party to that state
court case, but chose not to litigate the summary judgment motion involving itself.
Franklin American never provided a figure for its mortgage debt to the court, per Exhibit
4),2 and chose not to participate at the July 2016 sheriff sale, allowing the property to be
bid and sold to RCB for $50,000, a bid amount not reaching the required 2/3 value of the
property for a valid sale to have occurred. RCB, pending final adjudication of the sheriff
sale (yet to be finalized), became the presumptive title owner of the property, subject to
Franklin American’s mortgage which was not incorporated into a judgment at that time.

The law required the highest bid to be at least 2/3 of the appraised value of the
house, valued at over 500,000 dollars in 2016. An inappropriate and telling anomale

 

2 In fact, the Order presented to the Court for summary judgment in CJ-2015-192,
although indicating that Franklin American Mortgage did not respond to the Motion, fails
to include a signature line and attorney signature for the firm representing Franklin
American in CJ-2015-192 in March of 2016, in violation of Local Rule 11 for Oklahoma
County, which requires all attorneys to be presented with a proposed Order. Exhibit 4.
Perhaps Franklin American and Kyle Goodwin had created an understanding at that time.

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 7 of 32

presented itself at the sheriff sale in 2016, as RCB state attorney Kyle Goodwin, in
apparent collusion with Franklin American Mortgage and the Oklahoma County Sheriff,
caused the filing of a Sheriff’s return from the sale that attempts to justify reaching the
2/3 required bid purchase price, by including a never-before adjudicated amount of
$4 70,329. 54 to be added to the $50, 000 purchase price, as “the amount due to the first
mortgage holder, Franklin American Mortgage.” See Exhibit 5. At no point in the state
litigation did Franklin American ever indicate such amount, and Judge Andrews had
never ruled on such amount due to Franklin American. Ex. 4. As such, collusion between
Franklin American and Kyle Goodwin/RCB to subvert the legal process and act against
Debtor is apparent before the mediation with respect to the July 2016 sheriff sale.

As Franklin American did not bid at the sheriff sale in 2016 and was not present
in such capacity, it is counterintuitive that Kyle Goodwin saw fit to encourage the
Oklahoma County Sheriff to sign Exhibit 5, which uses the phrase “credit on judgment”
before including the never-before-seen number of $470,329.54, even though no amount
of judgment whatsoever exists to this day in CJ-2015-192. Ex. 4. Thus, RCB attorney
Kyle Goodwin and the Sheriff published a misrepresentation, and apparently colluded
with Franklin American regarding a number that had yet to be Ordered by any Court,
Exhibit 5. The Sheriff’ s return, and the July 2016 sheriff sale, including the 50,000 top
bid, were sham and appear to involve collusion with Franklin American.

In fact, several months after the July 2016 Sheriff sale, new attorneys different
than the ones in CJ-2015-192 for Franklin American (who apparently had not
communicated with each other) filed a new foreclosure action, naming the very same
Defendants as in CJ-2015-192, including the Debtor, all of whose interests were
purportedly extinguished by the July 2016 Sheriff sale which has yet to be finally
adjudicated In its Petition (Exhibit 6 paragraph 10), Franklin American identifies an
amount of money due (approximately $445,000) that is less than what Kyle Goodwin,
RCB and the Sheriff filed as due to Franklin American in the Sheriff’s Return several
months prior on July 14 of 2016 (Exhibit 5, never-before seen number of $470,329.54).

Debtor requested (and not had adjudicated yet) that the sheriff sale amount
credited to Franklin American be set aside or blue penciled to reflect the amount in its
later filed Petition (Ex. 6). That request was intended to be part of the final actions to be
taken after receipt of a valid and enforceable deed from RCB from the mediation

In its Petition filed September 29, 2016, (CJ-2016-5004) Franklin American
misrepresents the knowledge imputed from CJ-2015-192 and the 2016 Sheriff sale, and
although title work had been done in CJ-2015-192, it seeks to re-charge Debtor with
urmecessary title work and attorney fees (which are not identified as separate or in
addition to the legal work already done in CJ-2015-192). See paragraphs 8,9 of Exhibit 6.

Franklin American misrepresents its imputed knowledge that RCB is the record
owner, stating in its Petition in September of 2016 that “Alexander Bednar is a present
record owner of subject property” when it was imputed to know through CJ-2015-192
that RCB had become the presumptive owner after the sheriff sale, Exhibit 6, para. 12.

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 8 of 32

Franklin American refused to participate in mediation With Judge Goodwin, in
light of being invited by Debtor. During the bankruptcy mediation and the settlement
period, Debtor Worked ardently to sell a platted extra lot attached to the homestead, and
extended two offers to Franklin American (one offer for $50,000 at mediation which
lapsed, and a second offer of $52,500 in mid 2017 - both of Which Were good faith offers
in light of comps, and in fact were higher offers than several recent sales of empty lots
in Debtor’s subdivision). RCB’s attorney in bankruptcy, Scott Kirtley, extended w
professional courtesy during the mediation settlement period, and in fact provided help in
the efforts to sell the extra lot by communicating to Stewart Title RCB’s agreement to the
sale of the empty lot. See Exhibit 3, Which shows that pending motions to set aside the
2016 sheriff sale need to be finalized for proper title to issue, and that Mr. Kirtley
provided documents helpful to the proposed sale of the lot to benefit Franklin American.

In light of the good faith offers made during the mediation process to provide
money to Franklin American Mortgage in the amount of $52,500, Franklin American’s
attorneys never returned phone calls to Debtor and never provided Stewart Title with
valid responses regarding a good faith sale of the empty platted lot. Franklin American
(through its loan restructuring department reaching out to Debtor) had been
communicating to Debtor an ongoing approval to entertain a good faith offer on the
empty lot since before Franklin American’s state foreclosure action in September of
2016, Franklin American had sent documents for Debtor to prepare in order to sell the
extra lot. In light of RCB’s presumptive ownership after the 2016 Sheriff sale, the
attorneys for Franklin American in state case CJ-2016-5004, refused to follow through
With offers on the lot, and chose instead to litigate, in attempts to knowingly frustrate the
mediated settlement process after communicating with Kyle Goodwin/RCB attorney.

In light of Franklin American’s clear knowledge that RCB was the record owner
of the property, and knowing that mediation agreements had been settled between RCB
and Debtor, per the “Disclaimer” (Ex. 1), Franklin American used RCB’s premature
“Disclaimer” to seek a default judgment on June 11, 2018 on its 2016 Petition, which
falsely states in paragraph 23 of Exhibit 6 that “the subject property is therefore deemed
abandoned and unaffected by these bankruptcy proceedings.” This was and is a false
position taken by Franklin American, as it knew 100 percent per the “Disclaimer” (Ex.
1), its refusal to the invitation to mediate, and its communications With Kyle Goodwin,
that this Bankruptcy Court had Ordered a mediation regarding the subject property.

The same state court judge who had CJ-2015-192 also was given CJ-2016-5004,
and he ruled in early 2017, just before mediation occurred, that Debtor could proceed
with consolidation of the two cases, which involve the same parties and the same
property. Thus, RCB’s state attorney Kyle Goodwin commenced a series of actions and
communications With Franklin American Mortgage and the Oklahoma County Sheriff,
starting in July of 2016, including the moot/premature/inappropriate “Disclaimer” he
should not have filed misrepresenting the truth, designed to frustrate the mediated

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 9 of 32

settlement, and to aid Franklin American Mortgage against Mr. Bednar, in violation of
the Settlement Agreement.3

Another agreed part of the settlement was to allow the Debtor to file motions to
avoid liens on the property. That has not occurred either. Recently, Debtor indicated to
Judge Cornish that he needed to avoid liens, and was awaiting a deed from RCB

CONCLUSION AND PRAYER

This Bankruptcy Court "plainly ha[s] jurisdiction to interpret and enforce its own prior
orders." Travelers Indem. Co. v. Bailey, 557 U.S. 137, 152 (2009). See also In re Williams, 256
B.R. 885, 892 (8th Cir. BAP 2001) ("It is well established that bankruptcy courts retain
jurisdiction after a case has been dismissed or closed to interpret or enforce previously entered
orders."). Court orders, including stipulated orders memorializing settlement agreements, are
typically enforced through contempt Like all courts, the Bankruptcy Court "plainly ha[s]
jurisdiction to interpret and enforce its own prior orders." Travelers Indem. Co. v. Bailey, 557
U.S. l37, 152 (2009). See also In re Williams, 256 B.R. 885, 892 (8th Cir. BAP 2001) ("It is
well established that bankruptcy courts retain jurisdiction after a case has been dismissed or
closed to interpret or enforce previously entered orders.").

Court orders, including stipulated orders memorializing settlement agreements, are
typically enforced through contempt proceedings. Consumers Gas & Oil, Inc. v. Farmland
Industries, Inc., 84 F.3d 367, 371 (lOth Cir. 1996) (with emphasis)(settlement terms in a
stipulated order are enforceable through contempt proceedings); In re Smith, 2012 WL 566246, at
*7 (W.D. Tex. 2012) (when a settlement agreement is incorporated into a stipulated order, it
becomes a court decree that is enforceable through contempt proceedings).

Further, "the enforcement of orders resulting from core proceedings are
themselves considered core proceedings." Williams, 256 B.R. at 892. See also In re
Skinner, 917 F.2d 444, 448 (lOth Cir. 1990) ("Civil contempt proceedings arising out of
core matters are themselves core matters."); In re Franklin, 802 F.2d 324, 326 (9th Cir.
1986) ("Requests for bankruptcy courts to construe their own orders must be considered
to arise under title 11 if the policies underlying the Code are to be effectively
implemented.") As such, this Court’s review of the Settlement reached between RCB
and Debtor, enforcement of it, and analysis of attempts to frustrate the settlement by
RCB’s own state counsel in collaboration with a third party (Franklin American) in
derogation of the mediation, are original jurisdiction matters proper before this Court.

The continued litigation by Franklin American Mortgage at this time, in state case
CJ-2016-5004, seeking to enforce default against Debtor based on a Petition (Ex. 6) that
falsely takes the position in paragraph 23 that Debtor’s homestead is “una_[fected by
these bankruptcy proceedings” flies in the face of its imputed and actual knowledge that
this Bankruptcy Court ordered a mediation it chose not to attend, and that indeed the
property is subject to a settlement An injunction against Franklin American is sound.

 

3 Proof of RCB’s state attorney collusion with Franklin American is indicated as Franklin
American attorneys divulged recent knowledge Debtor’s father created a trust for
Debtor’s daughter, a fact only shared with RCB as part of the confidential settlement

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 10 of 32

Bankruptcy Court attorney Scott Kirtley has been professional and courteous, and
has offered to re-issue a valid deed. Debtor asks that the Court re-open this matter for
purposes of allowing finalization and enforcement of the Settlement Agreement,
mediated by the Honorable Charles Goodwin (no relation to RCB state counsel Kyle
Goodwin), and examine the extent of Kyle Goodwin’s inexplicable and inappropriate
involvement with Franklin American Mortgage, to frustrate the mediation agreement and
give Franklin American the onus to pursue “scorched earth” zealous litigation prior to
finalization of the settlement reached, as Ordered by Judge Cornish.

Debtor asks that the settlement agreement be enforced and that this Court take any
and all action in its power under its original jurisdiction to hear core proceedings to
effectuate such settlement agreement, and allow RCB and Debtor to finalize the
settlement, which has never occurred.

Given the fact that RCB has stipulated to the deed not being validTo the extent
possible, your Debtor-requests that this Court consider an injunction against Franklin
American, Fannie Mae, and the Oklahoma County Sheriff, served parties in a new
adversarial proceeding (18-01096), to prohibit them from taking action contrary to RCB’s
settlement agreement signed by Scott Kirtley, but frustrated by the actions of Kyle
Goodwin (RCB’s state attorney).

To the extent any expenses, fees, or costs are levied, your Debtor requests that the
Court not levy those against Mr. Scott Kirtley, or against RCB, but instead, consider
levying those against Kyle Goodwin and his firm for the actions he took, signing his
name as an officer of the courts to a document (Exhibit 1) on April 20, 2018 that he knew
or should have known was: (a) false regarding a quitclaim deed having been issued, and
in clear violation of the confidentiality provision of the settlement agreement, (b)
unnecessary to be filed in Franklin American’s foreclosure, given the fact Kyle Goodwin
did not file any such document in RCB’s own state case CJ-2015-192, (c) premature as it
was not for several more months before a quitclaim deed was ever tendered to Debtor,
and (d) extremely likely to cause Franklin American to use such false “Disclaimer” in its
action against Debtor contrary to the settlement agreement

Debtor l
Alexander Bednar

CERTIFICATE OF SERVICE

On this date, I have served this pleading to Scott Kirtley, attorney of record for RCB
Bank. '

Alexander Bednar

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 11 of 32

l llllllllll"'lfllllll

*1039874057

IN THE DISTRIC'I` C()UR'l` Ol*‘ OKLAHOMA COUNTY
S'l`A'l`E ()F OKLAHOMA

 

 

FRANKLIN AMERICAN MORl`G/\Gl;`
COMPANY,

Plaintift`_.
CASE NO. CJ-2016-5004

VS.

ALEXANDER BEDNAR, JILL BEDNAR,
RCB BANK, CHARLES l". ALDEN, lll, INC., F[LED m mri-I~R,(.T fr

 

 

 

 

{ \I ' OLIRT
iNc., ANDREA KUNKEL, KENr RAiNEY, ‘~ ‘ '-`~'""`1'
KENrCo iNC.. DBA AMERICAN APR 2 0 2018
MoRrGAGE souRCE, oNrrEs srArEs
or AMERICA, F,x REL., rNrERNAL RI¢"K ‘x",»r_;z ;{;;-N
REVENUE sERvICr-;, JANE DoE, As 2 COURT CLERK
oCCUPANr or THE PREMIst, JoHN ----_-__

)
)
)
)
) _
)
)
)
)
P.C., RosENsrr-;IN. Frsr & RiNGoLD, ) OKLAHM,A ,`
)
)
)
)
)
)
oos, As ocCuPANT or THE PRF,MisEs. )
)
)

Defendants,

 

 

DlSCLAIMER
COME N()W the named Defendant, RCB Bank, and disclaims any and all right, title or
interest in and to the real property identified in the Plaintiff"s Petition filed in these proceedings as

a result of settlement with the Defendant Alex Bednar in the Oklahoma County Di strict Court Casc

 

 

No. CJ-2015-192 and further represents it executed and delivered a Quit Claim Deed thereto during

the course of these proceedings, covering the following described real property:

 

 

Lors oer (r) AND NINE (9), IN BLocK sizsz (7), oF ESPERANZA
Ar)r)rrroN, sacrioN 2, To THE crrY or or<LAHoMA chY,
oi<.LArroMA CoUN'rY, oKLAHoMA, ACCoRr)rNG ro THE
RECoRDEt) PLAT THEREoF.

THE REAL PROPERTY OR ITS ADDRESS lS COMMONLY KNOWN AS
15721 VIA BELLA, EDMOND, OKLAHOMA 73013.

 

 

DATED THIS 2_6 DAY OF APRlL. 2018.

 

 

 

1 EleBlT 1

 

 

 

 

Case: 18-01096 Doc: 15 _Ei|_eo|: 10/23L1§ Page: 1231§3_2~_______'______

LEE, GOODWlN, LEH,
LEWIS & DOBSON

By¢ 024
/\/// /.,rt»` la /-£/l L-`#/rr/L

Kin Goodwin, oBA#/i 7036

1300 E. 9th. Suite l

Edmond, ()K 73034

405.330.0118

405.330.0767

kgoodwin@cdmondlawoffice.com

 

CERTIFICATE OF MAILING

This is to certify that on the 10 day of April, 2018, a true and correct copy of the above
and foregoing instrument was mailed, with postage fully prepaid, to:

Don Timberlake

Baer & Timberlakc, P.C.

P.O. Box 18486

()klahoma City, OK 73154-0486
Attomeys for Plaintiffs

Kay Sewell

Assistant US Attomey

210 Park Avenue, Suite 400
Oklahoma City, OK 73102

Frcderick J . llegenbart
Rosenstein. l"ist & Ringold
525 S. Main, Suite 700
Tulsa, Oklahoma 73104-4508

Charles F. Alden, lII
Charles F. Alden, HI, P.C.

 

 

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 13 of 32

309 Nw 9lh Street
Oklahoma City, OK 73102-2605

.lill Bednar
1708 Dorchester Drive
Oklahoma City, OK 73120

Alexander l.. Bednar
3030 NW Expressway
Oklahoma City, OK 731 12

 

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 14 of 32

t`rom: Scott P. Kirtley <SKirtley@riggsabney.com>
to: Alex Bednar <bednarconsult@gmail.com>
tiate: Oct 19, 2018, 2:31 PM
subject RE: Deed
mailed- riggsabney.com

Send me a new deed and |will have it signed.
The deed was signed awaiting you to tell me who to issue it to.
| know that the notary notarized the signature on the date signed.

From: Alex Bednar [mai|to:bednarconsu|t@gmai|.cor_n_] Sent: Friday,
October 19, 2018 1:52 PM To: Scott P. Kirtley
<SKirt|ey@riggsabney.com> Subject: Re: Deed

 

 

Scott -

1 need your help and want to speak with you immediately. l have
been attempting to contact you on an expedited basis to avoid you
and RCB being embarrassed regarding the quitclaim deed that
Jared sent me pursuant to the email chain below. As you know, as
of 9: 12 am July 31, 2018, the quitclaim deed to finalize our
settlement agreement had not been finalized. l received the deed in
question on August 1, 2018 and filed it that day at the county. ln
fact, you were gracious enough to help me with some of the issues
as l was at the County offices on August 1, 2018.

PLEASE CALL ME TODAY REGARDING THE BELOW
ISSUES OF CONCERN NEEDED TO BE RESOLVED

1. As l now look at the deed, it bears an indenture date of
February 13, 2018, which is a date before the trust was created
finalized, and therefore an impossibility.

2. A notary is supposed to notarize a document contemporaneous
with its signing, which means the document is invalid as a
notarized document since the Trust name was inserted many

EXHIBIT 2

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 15 of 32

months after the notary attached her stamp. A deed to an empty
line on February 13, 2018 is not valid.

3. Thirdly, the Second Party name was filled out by RCB or its
agent after 9:12 am on July 31, 2018, which means that the notarial
stamp was invalid, as the notary stamp indicates that the notary's
commission expired July 15 , 2018.

4. We therefore have not consummated the finalization of our
mediation agreement, as there has not been a good, valid deed
tendered to me or my designee.

You have been cordial and professional in our communications
since we resolved this matter, and l wholeheartedly appreciate

that. Please call me immediately to discuss my thoughts about
resolving this issue today.

My cell is 405 420 9030
Alex
On Tue, Jul 31, 2018 at 9:12 AM Alex Bednar

<bednarconsult@gmail.com> wrote:
THE MFB REVOCABLE TRUST

 

On Mon, May 21, 2018 at 11:34 AM, Scott P. Kirtley
<LHHM(@riggsabney:_Ym> wrote:

Alex:
Send me the name you want the deed in.
Scott P. Kirtley

Scott P- Kirtley l §Kirther@riga§abner-_§Qm
Attomey

502 We$t Sixth Street \ Tul$a, OK 74119 Office: 918-587-3161 l FaX: 918-587-9708 _

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 16 of 32

Ihjsrrn,essage is§ent bynB,iggs<Abne)/r a law tirm, and mav contain information that is privileged or confidential. lrf_vou receiyed
tran`snlissionrin error, please notifv the sender by reply e-mail and delete the message along with anv attachments

 

 

 

Alexander L. Bednar, J.D., LL.M.
BEDNAR LAW FIRM

3030 NorthwesthExpressway
§ui_t_¢_ZQQ

Oklahoma City, OK 73112
Iel. 405 267*1_72§

 

 

 

 

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 17 of 32

frorn: Mary Ann Nelson-Sutterfield
<MaryAnn.Nelson@stewart.com>
to: "bednarconsult@gmail.com" <bednarconsult@gmail.com>
cc: Mary Ann Nelson-Sutterfield <MaryAnn.Nelson@stewart.com>
date: ]un 14, 2017, 10:09 AM
subject Sale of Lot

mailed- stewart.com
l- u-
t) v .

Mr. Bednar, After reviewing the title and the agreement provided by Scott
Kirtley here is a list of the items that we know of at this time regarding the
two foreclosure cases that will need to be cleared up before we can close
on this property:

1) RCB Bank v. Alexander Bednar, et a|., District Court of Oklahoma
County Case No. CJ-2015-192, has a pending Motion to Set Aside [the
Order Confirming Sherift’s Sa|e], which will have to be resolved pursuant to
a final, non-appealable order. Depending upon what the court decides,
other requirements may have to be met.

A|so, l need a copy for review of the signed agreement between you and
RCB for. possible additional requirements

2) Franklin American Mortgage Company v. Alexander Bednar, et a|.,
District Court of Oklahoma County Case No. CJ-2016-5004, is a pending
foreclosure action that is still in the pre-judgment stage. For this
foreclosure, we will need a Dismissa| with Prejudice and a Re|ease of the
Notice of Pending Suit, as well as a Re|ease of the Mortgage. |f a
Dismissa| with Prejudice, or any of the other required items cannot be
obtained, other requirements will have to be met. (Note: Our office would
hold the release in escrow until closing)

3) We need something in writing from the City of Edmond that a new
address has been created for the separation of the lots as it appears
there’s only one address for both properties at this time;

4) You mentioned a possible lien arising from an individual and you
would work to get this released from the property;

EXHIBIT 3

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 18 of 32

Keep in mind there may be additional requirements as we work forward
with the items above and any terms set forth on the contract.

I've not heard from the buyer as of yet. |'m headed to a funeral now. |'||
look for their ca|l.
Thanks,

Mary Ann Ne|son-Sutterfie|d

President

Stewart Tit|e of Oklahoma, lnc.

701 N. Broadway, Suite 300

Oklahoma City, OK, 73102

O (405) 232-6764 | D (405) 415-2138 1 M (405) 627-3631
stewan.@m_<http://Wwyv§tewan.com[> |
.man@n,nnel§an@§tevran,@n,m<mailto1mannino-heisen@$_teuart§@m>

[Stewart]
NYSE: STC

EXHIBIT 3

Cas_e: 18-0109_6 Doc: 15 Filed: 10/23/18 Page: 19 of 32

111|!|1|||1|||11||11 mE,,,N

.__*,10197352_10*. D
0 IS'ml
EAHOMA CgTUNC]O',['Imv
IN THE DISTRICT CoURT FoR 0KLAHOMA CoUNTY MAR
rN THE srATE oF 0KLAH0MA mi 3 1 20,5
RHo
Plaimiff,
v. Case No. CJ-201 5-192
(Judge Andrews)

ALExANDER BEDNAR and JILL

ANN BEDNAR, husband and wife;
KENTCO, INC., d/b/a AMERICAN
MORTGAGE SOURCE; MORTGAGE
ELECTRONIC REGlSTRATION
SYSTEMS, INC., as nominee for
AMERICAN MORTGAGE SGURCE;
CHARLES F. ALDEN, III, lNC.,

P.C.; ROSENSTEIN, FlST & RINGOLD,
INC., ANDREA KUNKEL and KENT
RAINEY; OKLAHOMA COUNTY
TREASURER; THE VILLAS AT
ESPERANZA OWNER'S ASSOCIATION, )
INC.; the Leaseholders or other Occupants )
of the Premises. )

`JVV\/\/VVVVVV`/VV\/VV\/

Defendants. §
JOURNAL ENTRY OF J GMENT

COMES NOW, the above-entitled and styled proceedings came on for hearing on January
22, 2016 on the Motion for Summary Judgment filed by the Plaintiff, RCB Bank (hereinafter
“RCB”), before the undersigned District Judge of Oklahoma County, State of Oklahoma
pursuant to regular setting. RCB appears by and through its attorney of record, Kyle Goodwin,
of the firm Lee, Goodwin, Lee, Lewis & Dobson. Alexander Bednar appears on behalf of
himself.

Answering Lienholgeg

The Court finds the following parties have filed an Answer in this matter seeking to establish

EXH|B|T 4

 

 

 

 

Case: 18-01096 _"Doc:“15 Filed: 10/23/18 Page: 20 of 32

 

 

their lien rights, but have not filed a Response to Plaintif`fs Motion for Summary Judgment, to
wit:

a. Franklin American Mortgage Co., by assignment from Mortgage
Electronic Registration System, as nominee for American Mortgage

 

Source; (Answer tried 4.2.15) z`r'no,
b. Mortgage Electronic Registration System, as nominee for American
Mortgage Source; (Answer Filed 2..24.15).
c. Jill Bednar (Answer filed out of time on 3.11.15)
The Court notes the pending divorce proceedings between J ill Bednar and her counsel of record,
Alexander Bednar. The Court also notes that Alexander Bednar has been allowed to withdraw
as counsel of record for J ill Bednar on even date herewith. However, J ill Bednar does not
contest the entry of this Judgment against her as evidenced by her signature below.

The Court finds the following parties have filed an Answer in this matter seeking to
establish their lien rights and have filed a Response to Plaintiff`s Motion for Summary Judgment,
to wit:

a. Charles F. Alden, lIl, P.C. (Answer filed 4.9.15)

b. Oklahoma County Treasurer; (Answer filed 1.29.15)

c. Alexander Bednar (Answer filed out-of time on 3.1 1.15).
Counsel for Charles F. Alden, IIl, P.C. has no objection to the entry of summary judgment in this
matter. Counsel for the Oklahoma County Treasurer has no objection to the entry of summary
judgment in this matter, although maintains its priority status for payment of funds derived from
the foreclosure proceedings Alexander Bednar contests the entry of summary judgment in a
belated response.
Disclaimiog Defendaots

The Court finds that the following Defendants have filed disclaimers of interest herein in the

properties subject to this lawsuit, and reject any claims to any right, title or interest in said real

 

Case: 18-01095 Doc: 15 Filed: 10/23/18 Page: 21 of 32

Propert)'?
a. Rosenstein, Fist & Ringold (Disclaimer filed 2.5.15)

b. Andrea Kunkel (Disclaimer filed 2.5.15); and,
c. Kent Rainey (Disclaimer filed 2.5.15).

Defaulg'ng Defendants

The Court finds the following Defendants were each served with service of process in this matter
prior to the filing of the Motion for Summary Judgment, their time had run, but no answer had
ever been filed and judgment is granted herein against each as described below:

a. The Villas at Esperanza Owners Association.

The Court additionally finds each such Defendant has been validly served, their time has run and
no answer has been filed in this matter. Accordingly, the Court further finds that no answer or
other responsive pleading has been filed by said Defaulting Defendants, and the time for filing an
answer or other responsive pleading by said Defendants has expired. That these Defendants are
adjudged to be in default and the allegations of Plaintiff’s Petition are ordered and taken as true
and confessed as to the Defendants, Trial by jury is waived in open court.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this Court has
jurisdiction over the parties and subject matter of this issue, and the allegations of the Plaintiff
are taken as true and confessed against said Defendants and Judgment is granted as more fully set
forth herein.

The Court finds that on or about April 30, 2013, for good and valuable consideration,
Alexander and Jill Bednar executed and delivered to RCB a certain Credit Agreemenl and
Disclosure (hereinafter the “Note”), dated on or about April 30, 2013, payable to RCB in the

original principal amount of $97,000.00.

Case: 18-01096¢ Doc: 15 Filed: 10/23/18 Page: 22 of 32

'l`o secure performance of Alexander and Jil| Bednar’s obligations to RCB, including,
without limitation, the Note, Alexander and .1 ill Bednar executed and delivered to RCB a certain
Mortgage dated April 30, 2013 and recorded on May 8, 2013, in Book 12239, Pages 1789 et. seq.
of the records of the county clerk of Oklahoma County, Oklahoma. The Mortgage encumbers
certain real property more particularly described as:

Lots One (l) and Nine (9), in Block Seven (7), of Esperanza Addition, Section

2, to the City of Oklahoma City, Oklahoma County, Oklahoma, according to

the recorded plat thereof; also generally described by the address at 15721

Via Bella, Edmond, OK 73013. '

The Court -did further find that Alexander Bednar and Jill Bednar had failed to make the
payments on the Mortgaged Property as required by the Note and the Mortgage in the manner

required and is in default pursuant to the terms and provisions of` the Note and Mortgage.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff`, RCB

 

Bank, be awarded judgment against Alexander Bednar, in rem and against Jill Bednar, i_n_;e;n_
and in personB, in the amount of Eighty-Six Thousand, Fourteen and 15/100 Dollars
($86,014.15), in principal under the Note and Mortgage, with accrued interest, through
September 30, 2015, in the amount of One Thousand Four Hundred Fifieen and 73/ 100 Dollars,
secondary (default) interest accrued, through September 30, 2015, in the amount of Three
Thousand Five Hundred Fifty-Eight and 38/ 100 Dollars, and interest accruing on the unpaid
principal balance after September 30, 2015 at the rate of five percent (5.00%) per annum ($l 1.78
per diem), until paid. That further, RCB have judgment against Alexander Bednar, in_r§m, for
all costs of this action, both accrued and accruing, Plaintiff`s reasonable attorney’s fees, other
costs of collection, and all security costs, abstracting, and preservation costs, in the amount of

$l4,530.31 through invoices applicable to August, 2015.

 

Case: 18-01096 g Doc: 15 Filed: 10/23/18 Page: 23 of 32

 

judgment, in rem, against all of the Defendants listed herein (a) that the Plaintiff`s right, title and

 

interest in and to the Mortgaged Property to be a valid lien superior to that of all parties except

Franklin American Mortgage Company; (b) the Mortgage be foreclosed and that the Mortgaged

 

Property be sold, with appraisement, subject to the mortgage line of Franklin American Mortgage
and the proceeds arising from the same be applied to the payment of the costs herein, including
attomey’s fees, and the payment and satisfaction of the claims and judgments of the Plaintiff and
other lienholders, in order of priority (as set forth more specifically below), and the surplus, if
any, paid into the Court to abide the further order of the Court; (c) that the right, title and interest
of the Defendants above named (except Franklin American Mortgage Company) in and to the
Mortgaged Property is subject, junior and inferior to the mortgage lien of the Plaintiff, and
ordering that upon confirmation of sale, said Defendants and all persons claiming by, through
and under them since the commencement of this action shall be forever barred, foreclosed and
enjoined from asserting or claiming any right, title, interest, estate or equity of redemption in and
to the Mortgaged Property, or any part thereof ; and (d) for all such other relief as the Plaintiff
may be entitled to in the Mortgaged Property.

The proceeds arising from said sale conducted by the Sheriff of Oklahoma County,
Oklahoma, are to be ordered and directed to be distributed as followed:

FIRST: The costs, including court, sheriff and appraisements costs, and the cost of

sale;
SECOND: Any accrued but unpaid ad valorem taxes on the Mortgaged Property;
THlRD: The judgment of Plaintiff, including interest, abstract and post judgment

expenses and other expenses, including all attomey’s fees;

 

_,`Case:_tS-OlOQ_G Doc: 15 4 Filed: 10/23/18 Page: 24 of 32

FOURTH: The balance and residue, if any, to be paid to the Clerk of this Court, to
abide the further order of this Court and to allow Charles F. Alden, III,
P.C. or any other Co-Defendant, to determine each parties’ respective
priority and lien rights (if any) to the proceeds.

I'I` IS FURTHER ORDERED, ADJUDGED AND DECREED, that Charles F. Alden,

III, P.C. is granted judgment in rem against the Mortgang Property in the principle amount of

 

 

$6,632.48, plus 6% interest ($l .03 per day), per annum from April l7, 2015, all court costs, with
its judgment lien being inferior to Plaintiff and Franklin American Mortgage Company but

superior to any other party who properly perfected their lien against the Mortgaged Property after

 

May 19, 2014.

 

 

The Court further finds that this judgment is a final judgment with respect to the subject

property and Defendants, pursuant to 12 O.S. § 994, there being no just reason for delay.
149

lT IS SO ORDERED THIS g DAY OF JANUARY, 2016

42

' HON. DON ANDREWS, DISTRICT JUDGE 3/3/ /Z(?/b
OKLAHOMA COUNTY, STATE OF OKLAHOMA

   
 

APPROVED: f

l /r / " j_,"
'Z? .,,»»;
\ \ t

 

Kyle Good ' , OBA# 17036

LEE, GOO WlN, LEE, LEWIS & DOBSON
1300 E. 9 Unit l

Edmond, OK 73034

! 405.330.0118

405.330.0767

kggodwin@edmondlawoftice.com

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 25 of 32

 

FILED IN DISTRICT COURT
until °"“"“°“"°°
103332351?* jUL]_‘fZUlS
]N THE DISTRICT COURT FOR OKLAHOMA COUN
K WARREN
sTATE 0F 0KLAH0MA “kéguR-r cum
RCB BANK, ) 89
)
Plaintiff, )
)
v. ) Case No. CJ~2015-192
) (Judge Andrews)
ALEXANDER BEDNAR and JlLL )
ANN BEDNAR, husband and wife; )
et al., )
)
Defendants. )
§MUBH

SHERIFF'S OFFICE, OKLAHOMA COUNTY, STATE OF OKLAHOMA:

I received the foregoing Special Execution and Order of Sale the day of

, 2016, and, according to the command of said Writ, I did forthwith levy said Writ

upon the real estate described therein, and did cause the same to be appraised by three disinterested

persons, alter administering to them an oath impartially to appraise said property levied upon,

upon actual view, and said persons did return to me under their hands a signed estimate of the real

value of said property, and l did forthwith deposit a copy thereof with the Clerk of said District
Court, whence the execution issued.

On the 14 day of July 2016, at 2:00 o’clock p.m., of said day, I offered for sale the real
property more particularly described as follows, to-wit:

Lots One (1) and Nine (9), in Block Seven (7), of Esperanza Addition, Section
2, to the City of Oklahoma City, Oklahoma County, Oklahoma, according to
the recorded plat thereof. `

PROPERTY ADDRESS: 15721 Via Bella
Edmond, OK 73013.

(subject to the first mortgage holder Franklin American Mortgage) at the Courthouse in Oklahoma
City, Oklahoma County, State of Oklahoma, that being the time and place stated in said notice, at
public auction to the highest bidder for, with cash in hand, and sold the same to

LB B.m for the sum of $ $"O'LO (9 O¢."`° (E§ @phcation_agi
it on udgm cidli¢), it being the best and highest bidder therefore Said total sum,
com med wi the amount due to the first mortgage holder, Franklin American Mortgage which

totals $470,329.54 as of July 14, 2016, is greater than two-third (2/3) of the appraised value of

said property. I also took a back-up bid in the amount of $ /& (By Application
and Credit on Judgment/cash bid), should the first bidder fail to complete the transaction

EXH|B|T 5

 

 

 

 

 

Case: '1__8‘-01096 Doc: 15 Filed: 10/23/18 Page: 26 of 32

'.

I CERTIFY the above to be the time and manner of executing the within Return and
Special Execution and Order of Sale.

DATED and returned into court thrsl 7 day of U"~ /)/ ,2016.

 

JOHN WHETSEL
SI~IERIFF OF OKLAHOMA COUNTY
STATE OF OKLAHOMA

By: §§
Deputy `

THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED
FOR THAT PURPOSE.

CaS€; 18-071096 DOCZ 15

Filed: 10/23/18 Page: 27 of 32

l
C‘S\eznl§@£g

IN THE DISTRICT COURT WITHIN AND FOR OKLAHOMA COUNTY
STATE OF OKLAHOMA

FRANKLIN AMERICAN MORTGAGE
COMPANY,
Plaintin

VS.

ALEXANDER BEDNAR,

JILL BEDNAR,

RCB BANK,

CHARLES F, ALDEN, lIl, INC., P.C.,

ROSENSTEIN, FIST & RINGOLD, INC.,

ANDREA KUNKEL,

KEN'I` RAINEY,

KENTCO INC, DBA AMERICAN
MORTGAGE SOURCE,

UNITED STATES OF AMERICA EX REL.,
INTERNAL REVENUE SERVICES,

JANE DOE, AS OCCUPANT OF THE
PREMISES,

JOHN DOE, AS OCCUPANT OF THE
PREMISES,
Defendants,

No.

 

cr.zoie-sooa

PETLIIQE

Comes now the Plaintiff, Franklin American Mortgage Company and for its cause of
action against the Defendants above named, alleges and states:

l. That the Plaintiff was at all times hereinafter mentioned, and now is duly organized,

existing and authorized to bring this aetion.

2. That the Mortgagors, Alexander Bednar, AKA Alexander Louis Bednar and Jill
Bednar, were married at the time they executed the mortgage sued upon, and they at all times

since remained, and now a.re, married

3. That the original makers, for a good and valuable consideration, made, executed and
delivered to the Payee, a certain written promissory note; a true copy of said note and
endorsements thereon, if any, is hereto attached, marked Exhibit "A", and made a part hereof by

reference

 

EXH|B|T 6

 

 

 

 

BT: 112287

 

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 28 of 32

4. That as a part of the same transaction, and to secure the payment of said note above
described and the indebtedness represented thereby, the owners of the real estate hereinafter
deseribed, made, executed and delivered to the Payee of said note, a certain real estate mortgage
in writing (see Exhibit “B”, attached hereto and made a part hereof by reference,) and therein and
thereby mortgaged and conveyed to said mortgagee the following described real estate situated
in Oklahoma County, State of Oklahoma, to-wit:

Lot One (l), in Block Seven (7) of Esperanza Sec. 2, an Addition to the City of
Oklahoma City, Oklahoma County, Oklahoma, according to the recorded plat
thereof AND Lot Nine (9), in Block Seven (7) of Esperanza Sec. 2, an Addition to
the City of Oklahoma City, Oklahoma County, Oklahoma, according to the
recorded plat thereof;

with the buildings and improvements and the appurtenances, hereditaments and all other rights
thereunto appertaining or belonging, and all fixtures then or thereafter attached or used in
connection with said prcmises. That said mortgage was duly executed and acknowledged
according to law, the mortgage tax duly paid thereon, and was recorded on June 5, 2013 in Book
12262 at Page 1110, in the office of the County Clerk of Oklahoma County, Oklahoma, which
mortgage and the record thereof is incorporated herein by reference as provided by law.

5. That the Plaintiff was entitled to enforce the Note prior to, and is entitled to enforce the
Note at and subsequent to the filing of this Petition. That Plaintiff has complied with all of the
terms, conditions precedent and provisions of said note and mortgage, and is duly empowered to
bring this suit.

6. That said note and mortgage provide that if default be made in the payment of any of
the monthly installments, or on failure or neglect to keep or perform any of the other conditions
and covenants of the mortgage, that the entire principal sum and accrued interest, together with
all other sums secured by said mortgage, shall at once become due and payable, at the option of
the holder thereof, and the holder shall be entitled to foreclose said mortgage and recover the
unpaid principal thereon and all expenditures of the mortgagee made thereunder, with interest
thereon, and to have said premises sold and the proceeds applied to the payment of the
indebtedness secured thereby, together with all legal and necessary expense and all costs.

7. That default has been made upon said note and mortgage in that the installments due
on May 1, 2015, and thereafter have not been paid.

 

 

8. That preliminary to the bringing of this action, and as a necessary expense thereof, this
Plaintiff caused title work to be extended and certified to date at a cost which charge is a further
lien secured by the Mortgage of the Plaintiff herein sued upon.

9. That said note and mortgage provide that in case of a foreclosure of said mortgage and
as often as any proceedings shall be taken to foreclose the same, the makers will pay an

attomey’s fee as therein providcd, and that the same shall be a further charge and lien on said
premises

 

 

BT: l 12287 2 Petition

 

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 29 of 32

 

 

10. That after allowing all just credits there is due to Plaintiff on said note and mortgage
the sum of:

 

Rcason 75 _ ` 7 _ Amount
Unpaid Principal Balance: $433,574.38
Date of Default: 05/01/2015
Interest Due From: 04/01/2015
Interest Rate(s):

May 22, 2013 4.250% *
Lender's Fees & Costs:

Corporate Advances $60.00

Escrow Advance $12,130.16

Other Fees v 1 $20.00

 

* or as adjusted by the Note and Mortgage

 

including all subsequent advances by Plaintiff, if any, for taxes, insurance premiums, or expenses
necessary for the preservation of the subject property, all costs of this action; reasonable
attomey’s fees and costs as the Court may allow, for which amounts said mortgage is a first, prior
and superior lien upon the real estate and premises above described

ll. That said mortgage specifically provides that appraisement of said premises is
expressly waived or not waived at the option of the mortgagee; that Plaintiff elects to have said
property sold with appraisementl

 

 

l2. That the Defendant, Alexander Bednar, is a present record owner of the subject
property.

13. That the Defendant, J ill Bednar, is a present record owner of the subject property.

 

 

 

l4. That the Defendant, RCB Bank, may claim some right, title lien, estate, encumbrance,
claim, assessment, or interest in and to the real property involved herein, by virtue of Mortgage,
filed May 8, 2013, recorded in Book 12239 page 1789 in the principal sum of $97,000.00,
Subordination of Mortgage filed June 5, 2013 in Book 12262 page 620. Pending Foreclosure
filed January 15, 2015, recorded in Book 12779 page 1841, Case No. CJ-2015-192..

 

15. That the Def`endant, Charles F. Alden, Ill, lNC., P.C., may claim some right, title lien,
estate, encumbrance, elairn, assessment, or interest in and to the real property involved herein, by
virtue of Statement of Judgment filed May 19, 20l4 in Book l2535 page 1530,

16. That the Defendant, Rosenstein, Fist & Ringold, Inc., may claim some right, title lien,
estate, eneumbrance, claim, assessment, or interest in and to the real property involved herein, by
virtue of Statement of Judgment filed November 28, 2012 in Book 12095 page 601.

 

Br; 112287 3 render

 

 

 

Ca§e_:_ 18-01096 Doc: 15 Filed: 10/23/18 Page: 30 of 32

17. That the Defendant, Andrea Kunkel, may claim some right, title lien, estate,
encumbrance, claim, assessment, or interest in and to the real property involved herein, by virtue
of Statement of Judgment filed November 28, 2012 in Book 12095 page 601.

18. That the Defendant, Kent Rainey, may claim some right, title lien, estate,
encumbrancc, claim, assessment, or interest in and to the real property involved herein, by virtue
of Statement of Judgment filed November 28, 2012 in Book 12095 page 601.

19. That the Defendant, Kentco lnc, DBA American Mortgage Source, may claim some
right, title lien, estate, encumbrance, claim, assessment, or interest in and to the real property
involved herein, by virtue of Mortgage, filed January 10, 2013 in Book 12133 page 1165 in the
principal sum of $417,000.00.

20. That the Defendant, United States of America ex rel., Intemal Revenue Services, may
claim some right, title lien, cstate, cncumbrancc, claim, assessment, or interest in and to the real
property involved herein, by virtue ol` Notice of Federal Tax Lien No. 153248915 filed April 27,
2015 under Document No. 20150427030008260. Notice of Federal Tax Lien No. 139468615
filed January 26, 2015 under Document No. 20150126030000920.

21. That the Defendant, Jane Doe, as occupant of the premises, may claim some right,
title lien, estate, encumbrance, claim, assessment, or interest in and to the real property involved
herein, by virtue of` any interest she may have in the subject property.

22. That the Defendant, .lohn Doe, as occupant of the premises, may claim some right,
title lien, estate, encumbrance, claim, assessment, or interest in and to the real property involved
herein, by virtue of any interest he may have in the subject property.

 

 

23. That on May 20, 2015, the Defendants, Alexander Bednar and Jill Bednar, filed their
Chapter 7 voluntary petition in bankruptcy in the United States Bankruptcy Court for the
Westem District of Oklahoma in Case No. 15-11916. That thereafter the automatic stay of said
Bankruptcy Court prohibiting proceeding against the subject property was lifted by an Order of
Abandonrnent and Terrninating Stay entered and filed in said Bankruptcy Court on July 8, 2016.
That the first mortgage lien of` the plaintiff is not affected by said bankruptcy case and Plaintiff is
duly authorized and empowered to proceed in this cause, but that the personal liability of said
Defendants, Alexander Bednar and Jill Bednar, on the note and mortgage of the Plaintiff will
thereby be discharged That the subject property was listed as owned by the Debtors in Schcdulc
A and was claimed as exempt homestead in Schedule C; that the Debtors were thereafter
discharged by Discharge filed September ll, 2015; that no creditor filed an objection to such
claim of cxemption, if any, and that the subject property is therefore deemed abandoned and
unaffected by these bankruptcy proceedings

 

Plaintiff prays the said Defendants be summoned in this case and be required to set up in
this suit any right, title or interest claimed in and to the lands involved in this action or be forever
barred from claiming any right in and to the said real estate.

 

BT; rr2287 4 ii Petition

 

Case: 18-01096 Doc: 15 Filed: 1_(_)¢/,21~3[1§§`W `|f’age: 31 of 32

Plaintiff states, however, that any right, title, or interest claimed by each Defendant, is
subordinate and inferior to the mortgage lien claimed by the Plaintiff, and Plaintiff prays the said
Defendant, be summoned in this case and be required to set up in this suit any right, title or
interest claimed in and to thc lands involved in this action or be forever barred from claiming any
right in and to the said real estate.

WHEREFORE, Plaintiff prays for judgment in rem against the real estate and premises
sued upon herein, in the sum listed above in paragraph 10.

And for a further judgment in rem against all said Defendants adjudging:

That all of said Defendants be required to appear and set forth any right, title, claim or
interest which they have, or may have, in and to said real estate and premises; and,

That said mortgage be foreclosed and that thc same be declared a valid first, prior and
superior lien upon the real estate hereinbefore described, for and in the amounts above set forth,
and ordering said real estate and premises sold, for eash, with or without appraisement, as the
Plaintiff has elected and as provided in said mortgage and by law, subject to unpaid taxes,
advancements by Plaintiff for taxes, insurance premiums, or expenses necessary for the
preservation of the subject property, if any, to satisfy said judgment, and that the proceeds arising
therefrom be applied to the payment of the costs herein, and the payments and satisfaction of the
judgment, mortgage and lien of this Plaintiff, and that the surplus, if any, be paid into Court to
abide the further order of the Court; and,

 

BT; 112287 5 l d Petition

Case: 18-01096 Doc: 15 Filed: 10/23/18 Page: 32 of 32

That all right, title and interest of said Defendants, and each of them, if any, in and to said
real estate, be adjudged subject, junior and inferior to the mortgage lien and judgment of this
Plaintiff, and that upon confirmation of such sale, the Defendants herein, and each of thern, and
all persons claiming by, through or under them since the commencement of this action, be
forever barred, foreclosed and enjoined from asserting or claiming any right, title, interest, estate
or equity of redemption in or to said premises, or any part thereof; and,

That this Plaintiff have such other and further relief as may be just and equitable

saa/f

Don Timberlake - f9021
Gary D Baer- # 0407
J im Timberlake - # 14945
Chynna Scruggs - # 32663
Vi<im S Jenkins - # 32809
William H. Sullivan - # 8761
BAER & TIMBERLAKE, P.C.
P.O. Box 18486
Oklahoma City, OK 73154-0486
Telcphone: (405)842-7722
Facsimile: (405) 848-9349

don@baer-timberlake.com

 

 

BT: 112287 6 Petition

